Citation Nr: 0833456	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-15 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for generalized anxiety 
disorder, claimed as a nervous condition (hereafter 
"acquired psychiatric disorder").

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from June 1978 to June 1981 and in the United States 
Navy from February 1983 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
denying the veteran's claims for service connection for his 
psychiatric disorder and migraine headaches.  

The RO originally had denied the veteran's claim for service 
connection for his psychiatric disorder in an October 1994 
rating decision.  And after his attempt to reopen this claim, 
the Board had issued a decision in August 2002 declining to 
reopen it.  In the February 2005 decision now at issue on 
appeal, the RO again considered his petition to reopen his 
claim for an acquired psychiatric disorder, in light of 
additional evidence that he considered new and material.  But 
although the RO reopened the claim, the RO then proceeded to 
deny it on the underlying merits.  In that same February 2005 
rating decision, the RO also denied the veteran's claim for 
service connection for his migraines.

Irrespective of the RO's decision to reopen the claim for an 
acquired psychiatric disorder, so, too, must the Board make 
this threshold preliminary determination of whether there is 
new and material evidence because this affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380 (1383-4 (Fed. Cir. 1996); Bulter v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that new and 
material evidence has not been submitted, then its analysis 
must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.

In August 2008, as support for his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

The Board is remanding the claim for service connection for 
migraine headaches to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's October 1994 rating 
decision denying his claim for service connection for an 
acquired psychiatric disorder.

2.  The veteran also did not appeal the Board's more recent 
August 2002 decision denying his petition to reopen this 
claim.

3.  The additional evidence submitted since that August 2002 
Board decision is cumulative or redundant of evidence already 
of record, does not relate to an unestablished fact necessary 
to substantiate this claim, and does not raise a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  The Board's August 2002 decision denying the veteran's 
petition to reopen this claim subsumes the RO's decision and 
is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2007).

3.  New and material evidence has not been received since 
that August 2002 Board decision to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in June 2007, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It equally deserves mentioning that those same 
June 2007 letters informed him that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is eventually granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, since providing that VCAA 
notice in June 2007, the RO has gone back and readjudicated 
his claim in the December 2007 supplemental statement of the 
case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, for 
whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC) such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).



Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has provided written 
statements, including his notice of disagreement (NOD) and 
substantive appeal (VA Form 9) arguing why he is entitled to 
service connection for an acquired psychiatric disorder, and 
he provided additional argument concerning this during is 
recent August 2008 videoconference hearing.  He also is 
represented by a veteran's service organization, The American 
Legion, presumably well versed in the particular nuances of 
adjudicating a claim for VA benefits.

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and private medical records.  
And VA is not obligated to have him examined, such as for a 
medical nexus opinion concerning the etiology of his mental 
illness, unless and until he submits new and material 
evidence to reopen his claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.



Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for an Acquired Psychiatric 
Disorder

As already mentioned the RO first considered and denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder in an October 1994 rating decision.  The 
RO denied the claim on the basis there was no evidence that a 
psychiatric disorder was incurred in or aggravated by the 
veteran's military service, nor was there evidence of an 
acquired psychiatric disorder - specifically a psychosis, to 
a compensable degree (of 10-percent disabling) within one 
year of the veteran's discharge from military service.  He 
did not respond by filing a timely notice of disagreement 
(NOD) to initiate an appeal.  Therefore, that October 1994 
rating decision became final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In August 2002, the Board considered the veteran's petition 
to reopen this claim and denied it, as well, specifically 
stating as its' reason that there was no in-service 
psychiatric diagnosis and no new evidence suggesting a link 
between any then present psychiatric disability and his 
military service.  He did not appeal that decision either, so 
it, too, is final and binding on him based on the evidence 
then of record.  38 C.F.R. § 20.1100.  When a rating decision 
issued by the RO denying a claim is affirmed by the Board on 
appeal, the Board's decision subsumes the RO's denial.  See 
38 C.F.R. § 20.1104 (2007).

Since VA has previously considered and denied this claim and 
the veteran did not timely appeal the decisions, the first 
inquiry is whether new and material evidence has been 
submitted to reopen his claim  38 C.F.R. § 3.156.  And, as 
already alluded to, irrespective of whether the RO determined 
there was new and material evidence to reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").

The Board's August 2002 denial is the most recent final 
decision on the claim, so it marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).



Based on the grounds stated for the denial of the claim in 
the Board's August 2002 decision, new and material evidence 
would consist of competent evidence indicating there was an 
in-service incurrence of an acquired psychiatric disorder or 
an aggravation of a pre-existing condition while the veteran 
was in service beyond its' natural progression, or the 
initial manifestation of a psychosis within one year of his 
discharge, or evidence suggesting a link between a current 
psychiatric disorder and his military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Since the Board's August 2002 decision, the veteran has 
submitted the following additional evidence:  SMRs from June 
1978 to March 1988; treatment records from November 1997 to 
March 2004 from Neurology Consultants of Central Alabama; 
treatment records from May 1998 to September 2004 from Vaughn 
Regional Medical Center; replies from the Kiklin Clinic 
indicating they have no records concerning him; treatment 
records from Selma Baptist Hospital from December 2000 to 
January 2001 and from October 2003 to September 2004; 
treatment records from Four Rivers Medical Center from June 
1997 to November 1997; VA treatment records from September 
2004 to October 2007; a statement from Jackson Hospital 
indicating they have no records concerning him; and the 
transcript of the August 2008 videoconference hearing before 
the undersigned VLJ, including the veteran's personal 
testimony.

The SMRs were already of record at the time of the last prior 
final denial of the claim.  Therefore, they are cumulative 
and redundant, so not new evidence.  See 38 C.F.R. § 
3.156(a).



Moreover, as medical records describing the veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence, his treatment records 
from Neurology Consultants of Central Alabama, Vaughn 
Regional Medical Center, Selma Baptist Hospital, Four Rivers 
Medical Center, and VA hospitals are not material as they 
provide no evidence pertaining to any in-service incurrence 
or aggravation; nor do they provide an applicable diagnosis 
of a psychosis, specifically, during the one-year presumptive 
period following the veteran's discharge from active military 
service.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998); see, too, Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence).

The statements from the hospitals indicating they have no 
medical records pertaining to the veteran obviously do not 
provide any evidence material to the issue of service 
connection and, therefore, are not sufficient to reopen his 
claim.  See 38 C.F.R. § 3.156(a).

The remaining evidence submitted since the Board's August 
2002 decision is the transcript of the August 2008 
videoconference hearing before the undersigned VLJ.  During 
the hearing, the veteran testified as to his being sent to a 
psychiatrist while in service for having "an attitude."  
His SMRs document that, in December 1978, he was seen by 
military health care professionals for an apathetic attitude 
and lack of motivation.  But as stated previously, his SMRs 
containing this information were on file - and indeed 
considered, prior to the Board's August 2002 decision, so 
this aspect of his hearing testimony is redundant and 
cumulative; that is to say, this is not new evidence.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).



In other hearing testimony, the veteran further alleged that 
he was initially diagnosed with a psychiatric disorder while 
a patient in a VA hospital, after he had been discharged from 
service.  Although he does not provide the date of this 
diagnosis, the record shows he was diagnosed and treated for 
more than one psychiatric disorder since being discharged 
from military service, but none of these diagnoses, however, 
falls within the allotted one-year presumptive period for a 
psychosis, in particular.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  A recently issued 
definition of a psychosis includes the following specific 
disorders:  brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; 
psychotic disorder, not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 2006).

So none of the evidence mentioned raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for an acquired psychiatric disorder.  See 38 
C.F.R. § 3.156(a).  Therefore, this aspect of his testimony 
also is not new and material evidence sufficient to warrant 
reopening his claim.  

The veteran also testified that, while in the navy, he went 
to see a psychiatrist.  However, he also testified that he 
did not receive any actual diagnosis until after he had been 
discharged, again, from a VA hospital.  As has been 
discussed, the VA medical records documenting his 
psychological disorders are not new and material.  



Finally, the veteran testified as to his mental status, with 
statements such as "I knew I just wasn't feeling myself."  
Where, however, the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical evidence do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his personal assessment of his condition 
is not competent medical evidence as to an in-service 
incurrence or aggravation.  Thus, this, too, is not new and 
material evidence.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

So, on the whole, the Board finds that the evidence submitted 
since the Board's prior August 2002 decision denying the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder is not new and material; 
and, therefore, this evidence is not sufficient to warrant 
reopening his claim.  Further, inasmuch as the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder is denied.




REMAND

In the February 2005 rating decision at issue, the RO denied 
the veteran's claim for service connection for migraine 
headaches because "this condition neither occurred in nor 
was caused by service."

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  



Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  Some diseases on the other hand are 
chronic, per se, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the VA medical records document the veteran's 
diagnosis of migraine headaches as well as his treatment for 
them.  Therefore, the determinative issue is whether his 
migraine headaches are related to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's SMRs show that while in service, in November 
1985, he complained of pains from the left side of his head 
down to his left shoulder.  He was diagnosed with a tension 
headache and poor stress control.  He further testified 
during his hearing that, while in the navy, he would go to 
sick bay for headaches and that they would give him "two 
tablets" and send him back to duty, so he "just started 
buying Tylenol" himself.  He testified that he has 
continually experienced migraines since that initial episode 
while he was in the military.



The Board finds that the record establishes the veteran 
received a diagnosis of headaches while in service requiring 
treatment, and furthermore, that there is some indication his 
current migraine headaches may date back to that initial 
episode in service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, the veteran has a current diagnosis of migraine 
headaches; there is evidence of his being diagnosed with and 
being treated for headaches while in service; and an 
indication that his current migraine headaches may be 
associated with those he experienced in service.  However, 
there is insufficient competent medical evidence to make this 
important determination and fairly decide this claim.  So he 
needs to be examined for a medical nexus opinion concerning 
this potentiality.



Accordingly, the veteran's claim for service connection for 
migraine headaches is REMANDED for the following development 
and consideration:

1.  Schedule the veteran for a VA medical 
examination and have the designated 
examiner provide an etiology opinion as 
to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that the veteran's current migraine 
headaches are related to his military 
service, and in particular to his earlier 
headaches while in the military.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The examiner, whoever designated, must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

Advise the veteran that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.

2.  Then readjudicate the claim for 
service connection for migraine headaches 
in light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send the veteran and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


